     Case 3:20-cv-01132-MMA-WVG Document 5 Filed 07/29/20 PageID.202 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    LOUIS LOVELL DEBOSE,                               Case No.: 20-CV-1132-MMA(WVG)
12                                     Petitioner,
                                                         ORDER DENYING WITHOUT
13    v.                                                 PREJUDICE PETITIONER’S
                                                         MOTION TO APPOINT COUNSEL
14    RAYMOND MADDEN, Warden,
15                                   Respondent.         [Doc. No. 4.]
16
17         The Sixth Amendment right to counsel does not extend to federal habeas corpus
18   actions by state prisoners. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Chaney v.
19   Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Knaubert v. Goldsmith, 791 F.2d 722, 728
20   (9th Cir. 1986). However, financially eligible habeas petitioners seeking relief pursuant to
21   28 U.S.C. § 2254 may obtain representation whenever the court “determines that the
22   interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B) (West 2000); Terrovona v.
23   Kincheloe, 912 F.2d 1176, 1181 (9th Cir. 1990); Bashor v. Risley, 730 F.2d 1228, 1234
24   (9th Cir. 1984). In the Ninth Circuit, “[i]ndigent state prisoners applying for habeas relief
25   are not entitled to appointed counsel unless the circumstances of a particular case indicate
26   that appointed counsel is necessary to prevent due process violations.” Chaney, 801 F.2d
27   at 1196; Knaubert, 791 F.2d at 728-29.
28

                                                     1
                                                                             20-CV-1132-MMA(WVG)
     Case 3:20-cv-01132-MMA-WVG Document 5 Filed 07/29/20 PageID.203 Page 2 of 2



1          In support of his request for appointment of counsel, Petitioner discusses a slew of
2    matters extraneous to the core consideration of appointment of counsel. A small portion of
3    the motion does mention the alleged inadequacy of the prison law library. However, the
4    Court is not satisfied that Petitioner cannot pursue the Petition even with the constraints he
5    describes. Petitioner’s request for appointment of counsel is DENIED without prejudice.
6          IT IS SO ORDERED.
7    Dated: July 29, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              20-CV-1132-MMA(WVG)
